UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	August 31, 2011 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 8/31/11 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. — Commonwealth of Puerto Rico Guaranteed COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHA Insd. — Federal Housing Administration Insured FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (96.4%) (a) Rating (RAT) Principal amount Value Arizona (82.5%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $500,115 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 1,000,000 1,088,464 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 744,562 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,817,900 (Catholic Hlth. Care West), Ser. D, 5s, 7/1/28 A2 500,000 497,715 AZ Hlth. Fac. Auth. VRDN (Catholic West Loan Program), Ser. F, 0.15s, 7/1/35 VMIG1 400,000 400,000 AZ Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5 1/8s, 1/1/30 A- 750,000 755,753 AZ School Fac. Board COP, 5 3/4s, 9/1/22 A1 1,000,000 1,108,950 AZ State COP, Ser. A, AGM, 5s, 10/1/29 AA+ 500,000 512,320 AZ State Trans. Board Hwy. Rev. Bonds, Ser. B, 5s, 7/1/31 Aaa 500,000 533,865 AZ State U. Nanotechnology, LLC Lease Rev. Bonds (Nanotechnology, LLC), Ser. A, AGO, 5s, 3/1/34 AA+ 500,000 519,925 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, NATL, 5s, 7/1/31 A1 1,000,000 919,170 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 BB-/P 150,000 151,395 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, NATL, 8s, 7/1/14 Aa1 2,150,000 2,586,708 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB+/P 425,000 448,345 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A- 1,250,000 1,221,438 (John C. Lincoln Hlth. Network), 5s, 12/1/42 BBB 500,000 416,950 (John C. Lincoln Hlth. Network), Ser. B, 5s, 12/1/37 BBB 500,000 422,680 Glendale, Pub. Fac. Corp. Rev. Bonds (Western Loop 101), Ser. A, 7s, 7/1/28 AA 1,000,000 1,063,920 Goodyear, Wtr. & Swr. Rev. Bonds (Lien Oblig.), AGM, 5 1/2s, 7/1/41 AA+ 500,000 523,520 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 280,000 280,692 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A2 1,500,000 1,566,375 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Escrowed to maturity) AAA/F 2,250,000 2,718,698 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 1,300,000 1,430,091 (Southern CA Edl. Co.), Ser. A, 5s, 6/1/35 A1 650,000 667,076 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 Aa3 1,000,000 1,069,580 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 1,000,000 1,075,760 Mesa, Util. Syst. Rev. Bonds, 5s, 7/1/35 Aa2 500,000 526,125 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 A/P 2,000,000 2,047,140 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16), Ser. E, 5 3/4s, 6/1/34 Baa2 800,000 899,800 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 235,000 236,441 Phoenix, G.O. Bonds, Ser. B, 5s, 7/1/27 AAA 870,000 884,016 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 500,000 502,090 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL zero %, 7/1/43 AA 1,000,000 950,520 zero %, 7/1/32 AA 1,000,000 976,380 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, 5 1/2s, 7/1/24 AAA 500,000 566,330 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AAA 500,000 528,790 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, NATL, FHA Insd., 6.9s, 1/1/23 BBB 860,000 861,015 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Career Success Schools), 7 1/8s, 1/1/45 BB+ 200,000 188,052 Pima Cnty., G.O. Bonds, 5s, 7/1/26 AA- 490,000 539,054 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa3 1,200,000 1,218,492 (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB 200,000 164,932 (Metro Police Fac.), Ser. A, 5 1/4s, 7/1/31 AA 500,000 506,035 (Providence Day School, Inc.), 5 1/8s, 12/1/40 BBB+ 500,000 420,160 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 108,275 Pinal Cnty., Elec. Syst. Rev. Bonds (Dist. No. 4), 6s, 12/1/38 A- 500,000 506,375 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AA+ 1,000,000 1,167,800 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 A 750,000 650,558 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. A, 5 1/4s, 9/1/30 A3 1,500,000 1,505,310 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 992,160 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), NATL, 5 5/8s, 9/1/28 Baa1 1,250,000 1,256,388 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 157,000 156,408 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds 6 1/2s, 7/1/39 Baa1 500,000 517,260 6 1/4s, 7/1/29 Baa1 500,000 515,200 5s, 7/1/35 Baa1 500,000 448,070 U. of AZ Board Regents Syst. Rev. Bonds, Ser. A, 5s, 6/1/35 Aa2 500,000 524,810 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 A1 1,100,000 1,117,743 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 1,002,630 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 482,450 Guam (1.3%) Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6s, 11/1/26 BBB+ 250,000 261,915 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB- 250,000 250,950 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 150,000 137,718 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 100,000 94,466 Puerto Rico (10.7%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 1/2s, 5/15/39 BBB 100,000 82,906 Cmnwlth. of PR, G.O. Bonds, Ser. A 6s, 7/1/40 Baa1 675,000 687,461 5 1/4s, 7/1/22 Baa1 500,000 511,700 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa2 1,250,000 1,263,088 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,001,050 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6s, 7/1/20 Baa1 1,500,000 1,663,515 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A NATL, zero %, 8/1/43 Aa2 500,000 65,980 zero %, 8/1/31 A1 3,250,000 934,765 Virgin Islands (1.9%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 150,000 152,969 Ser. A-1, 5s, 10/1/39 Baa2 175,000 158,165 Ser. A, 5s, 10/1/25 Baa2 200,000 201,152 (Hovensa Refinery Fac.), 4.7s, 7/1/22 Ba2 400,000 335,536 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 345,000 270,280 TOTAL INVESTMENTS Total investments (cost $53,469,589) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2011 through August 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $58,154,221. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $53,469,589, resulting in gross unrealized appreciation and depreciation of $3,098,878 and $486,075, respectively, or net unrealized appreciation of $2,612,803. The rates shown on Mandatory Put Bonds and VRDN are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 23.3% Health care 17.0 Local government 14.0 Education 10.7 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 17.8% Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $56,082,392 $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 27, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 27, 2011
